PER CURIAM.
The appellant was tried before the court, having waived trial by jury, and upon a charge of second degree murder was found guilty of manslaughter. On this appeal, it is urged that the evidence was insufficient-because it was circumstantial and subject to a reasonable hypothesis of innocence. See Stewart v. State, 158 Fla. 753, 30 So. 2d 489 (1947). Such a holding is not applicable in this case because the appellant admitted to the killing, gave inconsistent *426versions of the events, and upon the witness stand testified to facts completely at variance with the hypothesis now suggested as a reasonable hypothesis of innocence. Since no error appears, the judgment and sentence are affirmed. See Groneau v. State, Fla.App.1967, 201 So.2d 599. See also the rule stated in Bryan v. State, 141 Fla. 676, 194 So. 385 (1940).
Affirmed.